DICE, Judge.
This is a purported appeal by the appellant from an order entered in a habeas corpus proceedings by the judge of the 34th Judicial District Court of El Paso County remanding appellant to custody for extradition to the State of Illinois.
The transcript is deficient in that it does not contain a copy of appellant’s application for writ of habeas corpus with the officer’s return thereon showing by what authority appellant was being held in custody. 21 Tex. Jur. par. 66, pages 489-490.
Furthermore, the record contains no final judgment from which the appeal is taken; in the absence of which, this court is without jurisdiction of the appeal. Ex Parte Saucier, 233 S. W. 2d 147.
*58The appeal is accordingly dismissed.
Opinion Approved by the Court.